Citation Nr: 1430421	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  12-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for status post repair fracture, right ankle with osteoarthritis and plantar fasciitis with a scar. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. C.B. 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia. 

In May 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

In a medical opinion submitted in May 2014, Dr. C.B. referred to clear and unmistakable error (CUE) in a prior rating decision.  While the assertion appears to be in reference to the January 2011 rating decision which is currently on appeal, Dr. C.B. is not a "claimant" and thus, does not have standing to pursue a CUE claim.  38 U.S.C.A. § 5109A(c) (West 2002).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for his service-connected right ankle disability.  The Veteran was afforded VA examinations in October 2010 and March 2012.  Since then, the Veteran contends that his condition has gotten worse.  Specifically, at the May 2014 hearing, the Veteran testified that his ankle disability has worsened since the most recent examination.  The Veteran's representative also stated that he currently walks with a cane and experiences additional loss of motion, which was not present at the last VA examination.  

In addition to the assertions that his ankle condition is worse, the record is not clear as to all the manifestations of the service-connected right ankle disability.  The Veteran contends that he has a scar on his right ankle as a result of a 1985 surgery.  A separate rating may be warranted for any scars associated with the Veteran's right ankle disability.  See 38 C.F.R § 4.118.  The Veteran was initially granted service connection for status post fracture, right ankle.  In the rating action on appeal, the RO characterized the disability as a "osteoarthritis, right ankle, postoperative, with plantar fascia scar." In the rating decision, the RO noted the presence of a scar, but determined that a separate compensable rating was not warranted.  It is unclear from the RO's characterization whether the scar is related to plantar fasciitis or to his 1985 surgery.  

A May 2014 medical opinion from Dr. C.B. raises claims of secondary service connection for plantar fasciitis and right great toe joint failure, due in part to altered gait caused by the service-connected right ankle fracture.  

The report of the March 2012 VA examination appears incomplete; it ends at the part of the examination addressing muscle strength testing but does not include any related findings and no additional findings whatsoever.  In addition, that examination and subsequent VA treatment records have not been considered in a supplemental statement of the case (SSOC).  

Given the Veteran's assertions that his ankle condition has worsened, the questions about any secondary conditions and the incomplete report of the March 2012 VA examination, the claim will be remanded to obtain a new examination.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's right ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature, extent and severity of his service-connected right ankle disability, to include whether plantar fasciitis or right great toe joint failure is related.  The claims folder and copies of all pertinent record should be made available to the examiner.  

All indicated tests should be performed, including range of motion.  If the Veteran demonstrates limited ankle motion, the examiner should indicate whether it is best described as moderate or marked. 

Based on the examination and review of the record, the examiner should address the following:  

(a) The effect that the service-connected right ankle disability, if any, on the Veteran's occupational impairment and daily life.  

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the right ankle scar is related to his right ankle disability, including his 1985 repair fracture.

(c) If the Veteran's scar is related to his right ankle disability, describe the characteristics of the ankle scar, 

(d) Is it at least as likely as not (50 percent or higher degree of probability) that any current plantar fasciitis was caused or aggravated by his service-connected right ankle disability?  

(e) Is it at least as likely as not (50 percent or higher degree of probability) that any current right great toe disability was caused or aggravated by his service-connected right ankle disability?  

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of plantar fasciitis or right great toe disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the issue on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case, addressing all the evidence of record, including recently submitted evidence and the March 2012 VA examination.  The Veteran and his representative should be provided the requisite period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



